EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Form 10-K for the year ended March 31, 2012 of AMERCO (the “Company”), as filed with the Securities and Exchange Commission on June 6, 2012 (the “Report”), I, Edward J. Shoen, President and Chairman of the Board of the Company, certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and 2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. AMERCO, a Nevada corporation /s/ Edward J. Shoen Edward J. Shoen President and Chairman of the Board Date:June 6, 2012
